DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US Patent Application Pub. No.: US 2019/0229582 A1).
For claim 1, Ito et al. disclose the claimed invention comprising: a first cooling fluid passage (reference numeral 66) disposed vertically above the vehicle rotary electric machine (see figures 1, 3) and used to supply refrigerant from above the vehicle rotary electric machine to the vehicle rotary electric machine (see paragraph [0033]); a second cooling fluid passage (reference numeral 74a) disposed inside a rotary shaft (reference numeral 26) in the rotor and used to supply the refrigerant from an inside of the rotary shaft to the vehicle rotary electric machine (see figures 1, 3); and a refrigerant cooler (reference numeral 64) configured to cool the refrigerant (see figure 1), wherein: a refrigerant supply fluid passage (reference numeral 38b, 70) configured to be supplied with the refrigerant cooled by the refrigerant cooler (reference numeral 64) is connected to the first cooling fluid passage (reference numeral 66) and the second cooling fluid passage (reference numeral 74a, see figures 1, 3); and the refrigerant supply fluid passage (reference numeral 38b, 70) is connected to the second cooling fluid passage (reference numeral 74a) via a connection fluid passage (reference numeral 38f) defined within the case (see figures 1, 3).  
For claim 3, Ito et al. disclose the refrigerant supply fluid passage (reference numerals 38b, 70) having a fluid passage defined within the case (reference numeral 34, see figures 1, 3) and bifurcating into the first cooling fluid passage and the connection fluid passage, as refrigerant supply fluid passage 38b, 70 bifurcates into orifice 38c (which leads to first cooling fluid passage 66) and connection fluid passage 38f (shown in figure 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. as applied to claim 1 above, and further in view of Ito et al. (US Patent Application Pub. No.: US 2014/0126606 A1, hereinafter “Ito ‘606”).
For claim 2, Ito et al. disclose the claimed invention including a refrigerant storage part (reference numeral 38g) that is a space in which the refrigerant is stored being defined at an end of the connection fluid passage (reference numeral 38f, see figure 3), to which the second cooling fluid passage (reference numeral 74a) is connected (see figure 3), but Ito et al. do not specifically disclose a temperature sensor being attached to a wall of the case within which the refrigerant storage part is defined.  Having a temperature sensor for a refrigerant storage is a known skill as exhibited by Ito ‘606 which discloses a temperature sensor (reference numeral 104) for a refrigerant storage (reference numeral 98, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the temperature sensor as disclosed by Ito ‘606 for the wall of the case of Ito et al. for predictably providing desirable configuration for monitoring the characteristics of the device.  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of machine cooling configurations: US 9729027 B2 (Miyamoto; Tomohiko et al.), US 9022174 B2 (Takagi; Kiyonori et al.), US 8653704 B2 (Atarashi; Tomoo et al.), US 8186179 B2 (Takahashi; Yasufumi et al.), US 7870733 B2 (Uno; Keiichi et al.), US 7156195 B2 (Yamagishi; Yasuhiko et al.), US 6323613 B1 (Hara; Takeshi et al.), US 20180334025 A1 (HASHIMOTO; Hiroto et al.), US 20150061424 A1 (Mogi; Seiichi et al.), US 20070175212 A1 (Uno; Keiichi et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834